FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CHAMBER OF COMMERCE OF                No. 20-15291
THE UNITED STATES OF
AMERICA; CALIFORNIA                      D.C. No.
CHAMBER OF COMMERCE;              2:19-cv-02456-KJM-DB
NATIONAL RETAIL
FEDERATION; CALIFORNIA
RETAILERS ASSOCIATION;                  ORDER
NATIONAL ASSOCIATION OF
SECURITY COMPANIES; HOME
CARE ASSOCIATION OF
AMERICA; CALIFORNIA
ASSOCIATION FOR HEALTH
SERVICES AT HOME,
         Plaintiffs-Appellees,

              v.

ROB BONTA, in his official
capacity as the Attorney
General of the State of
California; LILIA GARCIA-
BROWER, in her official
capacity as the Labor
Commissioner of the State of
California; JULIE A. SU, in her
official capacity as the
Secretary of the California
Labor and Workforce
Development Agency; KEVIN
2             CHAMBER OF COMMERCE V. BONTA

 RICHARD KISH, in his official
 capacity as Director of the
 California Department of Fair
 Employment and Housing of
 the State of California,
        Defendants-Appellants.


                      Filed August 22, 2022

    Before: Carlos F. Lucero,* William A. Fletcher, and
             Sandra S. Ikuta, Circuit Judges.

                                Order


                               ORDER

    A majority of the panel has voted sua sponte to grant
panel rehearing. Judge Fletcher and Judge Ikuta voted in
favor of rehearing, and Judge Lucero voted against rehearing.
The opinion and dissent filed on September 15, 2021,
Dkt. 38, are withdrawn, and the case is resubmitted. The
petition for rehearing en banc, Dkt. 41, is DENIED as moot.




    *
      The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.